ON REHEARING
PER CURIAM.
By a petition for rehearing the appel-lee points out that the opinion of this court issued 12 March 1971, Fla.App., 258 So.2d 8, in the third paragraph, incorrectly refers to the date of issuance of the insurance policy to appellee’s father as “8 September 1966” whereas the date should have been “8 September 1946”. The appellee is correct, and the opinion is hereby modified to show the date of issuance of the policy as “8 September 1946” instead of “8 September 1966”. Except as otherwise stated the opinion formerly issued is adhered to, and the petition for rehearing is denied.
WALDEN and REED, JJ., and DRIVER, B. J., Associate Judge, concur.